91 F.3d 133
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.In re:  Peter C. SMITH, Petitioner.
No. 96-516.
United States Court of Appeals, Fourth Circuit.
Submitted June 20, 1996.Decided June 28, 1996.

Peter C. Smith, Petitioner Pro Se.
Before HALL, WILKINS, and HAMILTON, Circuit Judges.
PER CURIAM:


1
Peter C. Smith filed a petition for a writ of prohibition seeking an order preventing the United States Parole Commission from exercising jurisdiction over him and from enforcing its denial of Smith's parole.  A writ of prohibition is a drastic remedy which should be granted only where the petitioner's right to the requested relief is indisputable.  In re Vargas, 723 F.2d 1461, 1468 (10th Cir.1983);  In re Missouri, 664 F.2d 178, 180 (8th Cir.1981).  Further, a writ of prohibition should be granted only where the petitioner has no other adequate means of seeking the requested relief.  In re Bankers Trust Co., 775 F.2d 545, 547 (3d Cir.1985).  Smith has failed to establish his right to such relief.  Accordingly, although we grant his application to proceed in forma pauperis, we deny his petition for a writ of prohibition.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED